Sognier, Judge.
Winford Kent Bishop filed various motions before the State Court of Fulton County which were denied, inter alia, for lack of jurisdiction because the motions required modifying or altering a judgment which was the subject of an appeal pending before this court. See Typo-Repro Svcs. v. Bishop; and vice versa, 188 Ga. App. 576 (373 SE2d 758). The appeal to this court serving as supersedeas, OCGA § 5-6-46; Simpson v. Simpson, 233 Ga. 17, 21-22 (209 SE2d 611) (1974), the trial court correctly determined it had no jurisdiction to rule on appellant’s motions. Likewise, we have no jurisdiction to consider these direct appeals in that, aside from the underlying rulings being null and void, no applications for discretionary and/or interlocutory review were filed as required by OCGA § 5-6-35. Accordingly, these appeals are dismissed. See generally Carrigan v. City of Atlanta, 180 Ga. App. 741 (350 SE2d 482) (1986).

Appeals dismissed.


Deen, P. J., concurs. Carley, J., concurs in the judgment only.